Title: To James Madison from Sylvanus Bourne, 1 December 1790
From: Bourne, Sylvanus
To: Madison, James


Sir—
Boston Decr 1st 1790.
Expecting in a few days to embark for Hispaniola under a Consular Commission from the United States—I feel very desirous to have the Consular Bill now pending in Govt. matured & passed as early as other public Interests will permit; wishing not to have gone till it was finished I requested leave of Govt to tarry yet a while but the Secy of State informed me it was “peculiarly interesting to the United States that I should depart with due dispatch”—& being disposed to meet his wishes—I shall comply with his injunctions—in full confidence that Govt. will be disposed to pass a Bill more clearly specifying the Rights & Powers of Consuls & ascertaining the quantum meruit of their Services.
Convinced that your good sense will naturally Suggest to you—how uncomfortable the situation of a public Officer must be in a foreign port unprotected by Law in the performance of his Duty—& that your Candour will lead you to concede to the propriety of an allowance adequate to services rendered—I cannot but flatter myself in having the full exercise of your influence in effecting such a Law on the subjects as Wisdom, Justice, & Policy shall dictate. I have the honour to be with unequivocal Respect & Esteem Yr Obed Servt
Sylva Bourne
PS—Genl Lincoln—the Collector of this Port informs me that it will place the matter in a much better situation to have a clause introduced into the Revenue Bill that those Certificates on exported Articles which are now required from private Merchants abroad should in future be taken from Consuls & their Agents.
